                                                                           JS-6
 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 9
10
     Nehemiah Kong,                               CASE NO. 2:18-cv-06271-AB-SS
11                                                -8'*0(17 21 '()(1'$176¶
                  Plaintiff,
12                                                027,21 )25 3$57,$/
            vs.                                   6800$5< -8'*0(17 $1'
13                                                3/$,17,))¶6 027,21 )25
   Gradiazio Investment Company;                  3$57,$/ 6800$5<
14 Barchester Temple City, L.P., a                -8'*0(17
   California Limited Partnership; Bar-CA
15 Independent  I, Inc., a California
   Corporation; Garfield Beach CVS,
16 L.L.C., a California Limited Liability
   Company; and Does 1-10,
17
                Defendants.
18
19          On October 18, 2019, Defendants Barchester Temple City, L.P., Bar-CA
20 Independent I, Inc., and Garfield Beach CVS, LLC’s (“Defendants”) Motion for
21 Partial Summary Judgment 'NW 1R  and Plaintiff Nehemiah Kong’s
22 (“Plaintiff”) Motion for Partial Summary Judgment 'NW 1R  were heard
23 before the Honorable André Birotte Jr. in Courtroom 7B of the above-entitled
24 Court.
25          Ray Ballister, Esq. of Center for Disability Access appeared on behalf of
26 Plaintiff.
27          Melissa Daugherty, Esq. and Kelley Fox, Esq. appeared on behalf of
28 Defendants.
     ///
                                              
